MEMORANDUM *
Michael Jay Cates appeals his 180-month mandatory minimum sentence imposed under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e), following his guilty plea conviction for being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).
Cates acknowledges that his 1995 conviction for the possession of a short-barreled shotgun and his 2003 conviction for first-degree burglary constitute predicate offenses under the ACCA. We conclude that Cates’ 1979 conviction for first-degree burglary constitutes a violent felony under the modified categorical approach, thereby qualiiying as a predicate offense under the ACCA. See United States v. Velasco-Medina, 305 F.3d 839, 851-52 (9th Cir.2002) (holding that an “Information containing] all of the elements of generic burglary” coupled with an Abstract of Judgment “reflecting] that [defendant] pleaded guilty ... to the Information ... furnishe[d] sufficient proof ...”). Cates’ 1993 and 1996 drug convictions also qualify as predicate offenses under the ACCA because they are both punishable by imprisonment for a maximum of ten years under Oregon statutes. See United States v. Parry, 479 F.3d 722, 724 (9th Cir.2007). Accordingly, *640the district court did not err in enhancing Cates’ sentence under the ACCA. See United States v. Rodriquez, 464 F.3d 1072, 1079 (9th Cir.2006) (“[A] person who violates 18 U.S.C. § 922(g) and has three prior convictions for a ‘violent felony’ or a ‘serious drug offense’ is subject to a mandatory minimum sentence of fifteen years.”) (citing 18 U.S.C. § 924(e)(1)).1
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Because these three predicate offenses support the ACCA enhancement, we need not determine whether Cates’ other convictions were for predicate offenses.